Dismissed and Memorandum Opinion filed May 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00297-CR
____________
 
BRIAN WILLIAM DOUD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 208th District Court
Harris County, Texas
                                                 Trial
Court Cause No. 1211133
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to driving while intoxicated
(third offense).  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on November 3, 2009, to
confinement for twelve years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, and Justices Seymore and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b)